Citation Nr: 1008435	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1972; service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  By that rating action, the RO 
denied the de novo claim for service connection for PTSD on 
the merits.  The Veteran timely appealed the RO's June 2006 
rating action to the Board, and this appeal ensued.

Although this matter has been certified for review of the 
Veteran's claim of service connection for PTSD, the Board has 
recharacterized the issue as certified to include service 
connection for any psychiatric disorder.  38 C.F.R. § 19.35; 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a 
psychiatric disorder, including PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The original claim of service connection for PTSD was 
denied by an unappealed rating decision in December 1997.  
The denial of service connection for PTSD was confirmed and 
continued by an unappealed rating decision in August 2002.

2.  The evidence received subsequent to the August 2002 
rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility 
of substantiating the claim of service connection for a 
psychiatric disorder, including PTSD.  

CONCLUSIONS OF LAW

1.  The August 2002 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2002 decision is new 
and material and the claim of entitlement to service 
connection for a psychiatric disorder, including PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the Veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a Veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Veteran received pre-adjudication VCAA notification in 
January 2006, March 2006 and April 2006.  Additional VCAA 
notification was provided to the Veteran in April 2008.  The 
RO informed the Veteran that the claim for PTSD was 
originally denied because there was no evidence of the 
claimed disability or of a nexus to service.

The Veteran was informed by letters dated in March 2006 and 
April 2008 that an appropriate disability rating and 
effective date would be assigned if his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because the claim is presently reopened and will be remanded 
for the conduct of a VA mental disorders examination, no 
further discussion of the duty to assist is warranted. 

New and Material Evidence

The record reflects that a December 1997 rating decision 
denied the Veteran's original claim of entitlement to service 
connection for PTSD.  The RO sent notice of the decision to 
the Veteran at his last address of record.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.  The Veteran subsequently attempted to reopen 
his claim in May 2001.  

By means of a rating decision dated in August 2002, the RO 
determined that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for PTSD.  The Veteran was sent notice of the 
decision to his last address of record.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the December 1997 and August 2002 
rating decisions are final.  38 U.S.C.A. § 7105(c).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The Veteran's claim may be 
reopened only if new and material evidence has been secured 
or presented since the decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).
The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  That amendment applies in this case as the Veteran's 
claim to reopen was filed in January 2006.  Under the amended 
law, "new" evidence remains that which was not previously 
of record.  However, to be material under the new guidelines, 
the evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a) (2009).  The credibility of the evidence is presumed 
for the purpose of reopening.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

At the time of the August 2002 rating action, the evidence of 
record included the Veteran's lay statements, service 
treatment and personnel records, and post-service VA and 
private treatment records.  

A review of the Veteran's service personnel records 
demonstrates that he was stationed in Vietnam from September 
11, 1971, to March 28, 1972.  From September 1971 to February 
1972, the Veteran's military specialty was that of a cook.  
The Veteran was stationed with the 24th Evacuation Hospital 
from December 1971 to February 1972.  Prior to his assignment 
with the 24th Evacuation Hospital (in December 1971) the 
Veteran's conduct was consistently characterized as 
excellent; upon his assignment to the 24th Evacuation 
Hospital, his conduct was noted to be unsatisfactory.  The 
Veteran began participation in the Drug Exemption Program in 
December 1971 at the Drug Treatment Center in Long Binh, 
Vietnam.  In January 1972, he was found positive for the use 
of opiates.  The Veteran was subsequently separated form 
service.




Upon separation examination, dated in February 1972, the 
Veteran indicated that he had experienced frequent trouble 
sleeping and nervous trouble.  The examiner noted that the 
Veteran's complaints of shortness of breath and chest pain 
only occurred when using heroin.

Post-service VA treatment records note no combat history, a 
26-year history of substance abuse, childhood sexual assault 
and recidivism on one occasion.  In a November 1996 medical 
record, the Veteran's PTSD was associated with both his 
childhood trauma and experiences in Vietnam.  It was also 
noted that the Veteran had a longstanding history of 
depression and anhedonia.  

In November 1996, the Veteran underwent a psychological 
assessment.  He reported that he had been frequently 
disciplined by his mother, who used a belt.  He denied any 
legal troubles or use of illegal substances prior to his 
entry into service.  When he was a child, the Veteran 
reported that he was sexually assaulted on two occasions by a 
female cousin.  The examiner noted that the Veteran's 
premilitary history included several risk factors for the 
development of psychopathology, which included strained 
familial relationships, awkward social relationships, 
quitting school, and two sexual assaults.  

The Veteran reported that at the age of 17, the he forged his 
mother's signature to enlist in the military.  The Veteran 
denied any recollection of his military specialties as a Hawk 
missile crewman and a cook.  He stated that he thought he 
might have served as a clerk in the hospital and that he did 
not believe that he ever witnessed combat.  The examiner 
indicated that it was not possible to assess the Veteran for 
the presence of combat-related PTSD based on the interview 
data because of the Veteran's lack of memory of his Vietnam 
experiences.  The examiner noted that the Veteran should be 
referred for a second assessment if he later recalled his 
Vietnam experiences.  





Notwithstanding this recommendation, the examiner determined 
that the Veteran's symptoms were consistent with PTSD 
secondary to sexual molestation during childhood.  The 
examiner also noted that the Veteran's diagnostic picture was 
complicated by symptoms consistent with major depressive 
disorder and alcohol dependence.  

Because the Veteran reported that he had no memory of his 
military service, he was referred to neuropsychological 
evaluation to rule out an organic etiology for his memory 
problems. Upon neuropsychological assessment in December 
1996, the Veteran reported that his difficulties with memory 
and concentration began during service.  The Veteran began 
using narcotics while in service; he started with heroin and 
later started using cocaine.  The examiner concluded that the 
Veteran's test results were consistent with what is commonly 
seen in patients with psychiatric difficulties, such as 
anxiety.  

The Veteran submitted a stressor statement in September 2001.  
He stated that although there was no direct fighting at 
either of his assignments in Vietnam, his experiences in 
Vietnam was traumatic.  He related that in Bien Hoa, he 
experienced sniper fire several times a week and being under 
fire resulted in nightmares and fear of invasion, which 
subsequently led to drug abuse.  He also experienced sniper 
fire while stationed in Cam Ranh Bay.  The Veteran stated 
that while in Long Binh, while he was assigned to the 24th 
Evacuation Hospital, he experienced bombings on a weekly 
basis as well as regular sniper fire.  He also reported that 
he assisted in the clean up of human remains left from the 
bombings and transported them to the morgue.  Additionally, 
he would assist in unloading the casualties that came in from 
the field via ambulance and helicopter and transported them 
to triage or the morgue.  Since his in-service trauma, the 
Veteran reports that he has not been able to sleep well, he 
experiences visions of chaos, and he hears planes and jungle 
sounds.

In December 1997, the RO determined that service connection 
for PTSD was not warranted because there was no confirmed 
diagnosis of PTSD related to service or that a stressful 
experience had occurred.  The Veteran did not initiate an 
appeal.  

The Veteran attempted to reopen his claim in May 2001.  In 
August 2002, the RO held that new and material evidence had 
not been presented to reopen the claim of entitlement to 
service connection for PTSD because the record did not 
contain a confirmed diagnosis of PTSD and the Veteran had not 
provided enough information corroborate his reported 
stressors. 

The current claim on appeal was received in January 2006.  
The evidence submitted in support of reopening the claim 
includes a statement from a VA licensed clinical social 
worker indicating that the Veteran has been diagnosed as 
having PTSD since September 2005.  Additionally, a July 2005 
psychosocial assessment concluded that the Veteran that the 
Veteran had both combat related as well as childhood PTSD.  
At that time, the Veteran reported with complaints of 
longstanding depression.  He endorsed a history of using 
stimulants, opiates, and hallucinogenics as well as other 
miscellaneous drugs.  The Veteran related that his mother had 
been physically abusive and he never knew his father.  

With regards to his experiences in Vietnam, the Veteran 
related that he witnessed incoming rounds, when people were 
injured and killed.  He also witnessed the casualties as they 
were coming to his hospital for treatment.  The Veteran was 
diagnosed as having major depression, PTSD, childhood PTSD, 
alcohol dependence, and generalized anxiety disorder.  

The examiner noted that the Veteran's complaints of 
depression were accompanied by symptoms of a depressed mood, 
feelings of hopelessness and worthlessness, decreased 
concentration, decreased appetite, decreased sleep pattern, 
some guilt, anger/irritability, anhedonia, lack of energy, 
lethargy.  He also reported symptoms of generalized anxiety 
disorder, accompanied by excessive worry and anxiety, 
restlessness, difficulty with concentration, sweats, sleep 
disturbances and irritability.  

The Veteran indicated that he had never been able to 
eliminate alcohol from his life.  He indicated that alcohol 
had been helpful when he returned from Vietnam because he was 
experiencing nightmares and flashbacks.  The Veteran related 
that he was sociable before he entered service and now he 
avoids others.  He continued to experience flashbacks of the 
war when he was attached to the 24th Evacuation Hospital 
unit.  

This evidence is both new and material, as it was not of 
record at the time of the August 2002 decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection a psychiatric disorder, to include 
PTSD.  The Board finds that new and material evidence has 
been received and the claim for entitlement to service 
connection for psychiatric disorder, to include PTSD has been 
reopened.  


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a psychiatric disorder, including 
PTSD, has been submitted, the appeal is granted to this 
extent.

REMAND

Although the claim pertaining to PTSD has continually been 
denied in rating decisions dated in December 1997, August 
2002, and June 2006 because the Veteran has not provided 
sufficient information to identify claimed in-service 
stressors allegedly underlying diagnosed PTSD, several other 
psychiatric diagnoses are of record, including major 
depression, childhood PTSD and generalized anxiety disorder.

In Clemons, it was held that a claimant seeking service 
connection for psychiatric disability who has no special 
medical expertise is not competent to provide diagnosis 
requiring application of medical expertise to facts, which 
include claimant's description of history and symptoms, and 
VA should therefore construe claim for service connection for 
psychiatric disability based on reasonable expectations of 
non-expert claimant.  

Accordingly, the claim will be remanded for the conduct of a 
VA examination to ascertain whether the Veteran has any 
psychiatric disorder that was incurred or aggravated by 
active military service. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for any 
psychiatric disorder that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain 
these records and associate them with the 
claims folder.  

Because the claim remains pending, 
the Veteran may submit additional 
clarifying information identifying 
specific stressors.  However, if, 
and only if, the Veteran provides 
further information identifying 
specific stressors, with specific 
dates within 60 day time frames of 
occurrence and other information 
required by the JSSRC, will the 
AMC/RO be obligated to research such 
information with the JSSRC.  
	
2.  Following receipt of the Veteran's 
response, and any reports from the JSSRC 
or other government records depositories 
or upon the passage of a reasonable 
amount of time, the AMC/RO will afford 
the Veteran a clarifying VA mental 
disorders examination, to ascertain if he 
has a psychiatric disorder that was 
incurred as a result of active military 
service.  The following considerations 
will govern the examination:  

a.  The examiner(s) must review the 
entire claims file and a copy of 
this remand.  The examiners must 
acknowledge such receipt and review 
in any report generated.  

If and only if the Veteran 
specifically identifies a 
claimed service stressor and 
such stressor(s) is or are 
corroborated, the examiner(s) 
are to be advised of the 
corroborated stressor(s).  If 
the stressors are not 
corroborated, the examiners 
must be so advised.  

b.  If and only if any stressors are 
corroborated or the AMC/RO 
determines that the Veteran served 
in combat, the examiners must 
express an opinion as to whether the 
Veteran has PTSD as a result of such 
corroborated stressors.  If so, the 
examiner(s) must identify the 
specific stressor(s) which caused 
PTSD.

c.  Regardless of the opinion as to 
whether the Veteran has PTSD, the 
examiner must also express an 
opinion as to whether the Veteran 
has any psychiatric disorder that 
was caused by or aggravated by 
active military service.   

Any indicated tests and studies are to be 
performed.  

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder, including but not limited to 
PTSD.  

With regard to the issue of service 
connection for PTSD, the AMC/RO's 
attention is called to the rulings in:

Pentecost v. Principi, 16 Vet. App. 
124 (2002) and Suozzi v. Brown, 10 
Vet. App. 307 (1997) (Holdings that 
once verification of the stressor 
event has been submitted, the 
veteran's personal exposure to the 
event may be implied by the evidence 
of record. A veteran need not 
substantiate his actual presence 
during the stressor event; the fact 
that the veteran was assigned to and 
stationed with a unit that was 
present while such an event occurred 
may strongly suggest that he was, in 
fact, exposed to the stressor 
event), and; 

Sizemore v. Principi, 18 Vet. App. 
269 (2004)(In claim of service 
connection for PTSD based on 
apparent non-combat stressor, while 
the veteran's account alone is not 
sufficient proof of the claimed 
stressor, the law does not require 
corroboration of every detail, 
including veteran's personal 
participation.  Veteran with 
artillery service contended that he 
"engaged in combat" because he was 
part of gun crew providing long-
range cannon fire into enemy 
positions; Court holding that Board 
disregarded VA General Counsel's 
opinion 12-99, which directed that 
application of presumption requires 
that "the veteran have taken part 
in a fight or encounter with a 
military foe or hostile unit or 
instrumentality."  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


